DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally elected invention is directed to a light detection device had a special technical feature where the thickness of the first portion in the thickness direction of the substrate is larger than a thickness of the second portion in the thickness direction. Claims 16, 17, 19, and 20 do not have this elected technical feature. The elected invention has been amended to a require new technical feature by the combination of the height of the first portion being smaller than the width of the second portion with the adhesive member being directly below terminals of the Fabry-Perot interference, which is the technical feature over the prior art. Newly submitted claim 18, as well as claims 16, 17, 19, and 20, does not have this technical feature, and therefore lack unity of invention with the elected invention elected Group II, claims 8-13.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claims 8-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to show or suggest a light detection device having the combination of 
the adhesive member who’s first portion is disposed out of a region between the placement surface and the bottom surface and the second portion disposed in the region wherein both:
the height of the first portion is larger than the height of the second portion and is smaller than the width of the second portion in a direction vertical to a lateral surface of the Fabry-Perot interference filter, and
the adhesive member is directly below terminals of the Fabry-Perot interference filter.

Conclusion
This application is in condition for allowance except for the presence of claims 1-7 and 16-20 directed to an invention non-elected without traverse in the reply filed on July 9, 2019 and constructively elected by original presentation as discussed above, respectively. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886